DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11-14, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. [US 2002/0111038 A1].

Regarding claims 1 and 20, Matsumoto et al. discloses a method / a non-transitory computer program product comprising program instructions, the instructions, when executed by a computer system (as shown in Figs. 1-4) for determining a plurality of corrections for control of at least one manufacturing apparatus used in a manufacturing process for providing product structures to a substrate in a plurality of layers (paragraphs [0012]-[0016]), the method comprising: 
determining the plurality of corrections comprising a correction for each layer (as shown in Fig. 5, correction of exposure conditions 18 and 19a), based on an actuation potential of the 

Regarding claim 2, Matsumoto et al. discloses wherein the matching parameter is one or more selected from: overlay, critical dimension uniformity or edge placement error of the product structures (as shown in Figs. 8-10).

Regarding claim 3, Matsumoto et al. discloses wherein the determining a plurality of corrections is further based on a criticality metric for one or more of the layers, the criticality metric relating to specification bounds for the matching parameter (as shown in Fig. 5).

Regarding claim 5, Matsumoto et al. discloses wherein a plurality of manufacturing devices are used in the manufacturing process such that at least one of the layers is applied using a different manufacturing device than the other layers and the corrections relate to machine matching (as shown in Figs. 1-4, see also paragraphs [0012]-[0016]).

Regarding claims 6, 17 and 21, Matsumoto et al. discloses a method for matching lithographic apparatuses / a non-transitory computer program product comprising program instructions, the instructions, when executed by a computer system (as shown in Figs. 1-4), wherein the plurality of manufacturing devices comprise a first manufacturing device for manufacturing a first layer and a second manufacturing device for manufacturing a second layer, 

Regarding claim 7, Matsumoto et al. discloses wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains (as shown in Figs. 1-5, see also paragraph [0015]).

Regarding claims 11 and 12, Matsumoto et al. discloses comprising determining a matching indicator for different combinations of first lithographic apparatuses and second lithographic apparatuses from a plurality of lithographic apparatuses greater than two, further comprising deciding which lithographic apparatus should replace another lithographic apparatus based on the matching indicators for different combinations (as shown in Figs. 1-5).

Regarding claims 13 and 14, Matsumoto et al. discloses wherein the obtaining and determining a matching indicator are performed per layer to determine one or more layer-specific matching indicators, wherein the matching indicator comprises an across-stack yield indicator for all layers for different combinations of lithographic apparatuses (as shown in Fig. 5).

Regarding claim 19, Matsumoto et al. discloses wherein the first lithographic apparatus comprises a correction capability which is not comprised in the second lithographic apparatus, and the method comprises taking into account the possibility to perform a compensatory correction using the correction capability of the first lithographic apparatus when determining the matching indicator (as shown in Figs. 1-5, see also paragraph [0015]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Okita [US 2008/0294280 A1].

Regarding claims 4, 8-10 and 18, Matsumoto et al. discloses the method, as applied above.

	Matsumoto et al. does not teach wherein the corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement data and second measurement data each 
	However, Okita discloses processing condition determining method wherein the corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains, wherein the plurality of data domains comprise two or more selected from: overlay, focus, critical dimension, any other dimension, and/or dose, wherein the matching indicator comprises a combination of contributory indicators determined from the first non-correctable component and second non-correctable component, the combination comprising a contributory indicator for each data domain (paragraphs [0008]-[0013], [0097]-[0103], [0112], [0117], [0140] and [0141]).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement .

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Nagai [US 2012/0244461 A1].

Regarding claim 16, Matsumoto et al. discloses the method, as applied above.

	Matsumoto et al. does not teach wherein the first manufacturing device is operable at a deep ultraviolet (DUV) wavelength and the second manufacturing device is operable at an extreme ultraviolet (EUV) wavelength.
	However, Nagai discloses an enhanced overlay control method to enable previous layers to perform corrections applicable for next-generation lithography equipment, such as extreme ultraviolet (EUV) lithography equipment (paragraph [0050]).
.

Response to Arguments

Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “determining, by a hardware computer system, corrections for each layer simultaneously in terms of a matching parameter”, as recited in claims 1 and 20 and that the applied reference does not teach “obtaining a first non-correctable component comprised within, computationally derived, first measurement data associated with a first lithographic apparatus; obtaining a second non-correctable component comprised within, computationally derived, second measurement data associated with a second lithographic apparatus; and determining, by a hardware computer and based on the first non-correctable component and on the second non-correctable component, a matching indicator which characterizes a quality of processing using the first lithographic apparatus and the second lithographic apparatus” as recited in claims 17 and 21, see pages 7-10 of the remarks.
	The Examiner respectfully disagrees. Matsumoto et al. discloses using the host computer to calculate matching parameters for simultaneous correction of at least two layers (paragraphs [0040]-[0041], [0063]-[0065], [0075]). Further, Matsumoto et al. also discloses obtaining a first 
	As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 are maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882